UNITED Case STATES 1:18-cr-00365-LGS
                       DISTRICT COURTDocument 120 Filed 06/16/20 Page 1 of 1
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA                                     :
                                                              : 18 Cr. 365 (LGS)
                            -against-                         :
                                                              :     ORDER
 OCTAVIO MOLINA ACEVEDO,                                      :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

       WHEREAS, the Court has been informed that, rather than transferring Defendant to an

ICE-contracted facility, ICE requests that Defendant be released on ICE Supervised Custody,

with additional arrangements for his departure to be made. It is hereby

       ORDERED that this Court’s Order at Dkt. No. 119 is VACATED. It is further

       ORDERED that, as soon as possible, Defendant shall file under seal by email to

Chambers a proposed amended order, providing for Defendant’s stay in and ultimate departure

from the United States, including the address of the private residence at which Defendant shall

stay pending his departure. Defendant’s counsel shall confer with the Government prior to filing

the proposed amended order, and shall specify whether the Government consents to the language

of the proposed amended order.

Dated: June 16, 2020
       New York, New York
